
	
		I
		111th CONGRESS
		2d Session
		H. R. 5262
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Garamendi (for
			 himself and Mr. McNerney) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Atomic Energy Defense Act to authorize the
		  Administrator for Nuclear Security to establish technology transfer centers at
		  national security laboratories, and for other purposes.
	
	
		1.Establishment of technology
			 transfer centers
			(a)Technology
			 transfer centers
				(1)In
			 generalSection 4813 of the Atomic Energy Defense Act (division D
			 of Public Law 107–314; 50 U.S.C. 2794) is amended—
					(A)by redesignating
			 subsection (b) as subsection (c); and
					(B)by inserting after
			 subsection (a) the following new subsection (b):
						
							(b)Technology
				transfer centers(1)Subject to the availability of
				appropriations provided for such purpose, the Administrator shall establish at
				Lawrence Livermore National Laboratory, Livermore, California, and Sandia
				National Laboratory, Livermore, California, a technology transfer center
				described in paragraph (2).
								(2)A technology transfer center
				described in this paragraph is a center to foster collaborative scientific
				research, technology development, and the appropriate transfer of research and
				technology to users in addition to the national security laboratories.
								(3)In addition to the technology transfer
				centers established under paragraph (1), the Administrator may establish a
				technology transfer center described in paragraph (2) at any other national
				security laboratory.
								(4)In establishing a technology transfer
				center under this subsection, the Administrator—
									(A)shall enter into cooperative research and
				development agreements with governmental, public, academic, or private
				entities; and
									(B)may enter into a contract with respect
				to constructing, purchasing, managing, or leasing buildings or other
				facilities.
									.
					(2)DefinitionSubsection (c) of such section, as
			 redesignated by paragraph (1)(A), is amended by adding at the end the following
			 new paragraph:
					
						(5)The term national security
				laboratory has the meaning given that term in section 3281 of the
				National Nuclear Security Administration Act (50 U.S.C.
				2471).
						.
				(3)Section
			 headingThe heading of such
			 section is amended by inserting and technology transfer centers after
			 partnerships.
				(b)Clerical
			 amendmentThe table of
			 contents in section 4001(b) of such Act (division D of Public Law 107–314) is
			 amended by striking the item relating to section 4813 and inserting the
			 following new item:
				
					
						Sec. 4813. Critical technology
				partnerships and technology transfer
				centers.
					
					.
			
